DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12-14 are objected to because of the following informalities:  
Claim 1 Ln 10, please amend to --[[the]] a ball of the ball and socket joint--.
Claim 1 Ln 11, please amend to --[[the]] a socket of the ball and socket joint--.
Claim 1 Ln 12, please amend to --[[the]] a shape--.
Claim 1 Ln 13, please amend to --[[the]] a truncated section of the truncated sphere--.
Claim 12 Ln 3, please amend to --actuating [[a]] the component--.
Claim 13 Ln 3, please amend to --on [[the]] a position--.
Claim 14 Ln 2, please amend to --supply the hydraulic fluid to the one or more chambers--.
Claim 14 Ln 3, please amend to --actuating [[a]] the component--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 Ln 1-3 cites the limitation " wherein the intermediate member comprises a plurality of fluid inlet or outlet ports spaced substantially equally about a circumference or longitudinal axis thereof”.  Claim 1 Ln 14 already stated a ‘plurality of fluid inlet or outlet ports’.  When taken in light of the specification providing multiple ‘sets’ of ports, it is unclear if this plurality is the same as or different from the ports previously stated in claim 1 Ln 14.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --wherein the are spaced substantially equally about a circumference or longitudinal axis thereof --.
Claim 7 Ln 1-3 cites the limitation " wherein the portion of the intermediate member forming the ball comprises a plurality of fluid inlet or outlet ports spaced substantially equally about a circumference or longitudinal axis thereof”.  Claim 1 Ln 14 already stated a ‘plurality of fluid inlet or outlet ports’.  When taken in light of the specification providing multiple ‘sets’ of ports, it is unclear if this plurality is the same as or different from the ports previously stated in claim 1 Ln 14.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --wherein the inlet or outlet ports are spaced substantially equally about a circumference or longitudinal axis thereof--.
Claim 9 Ln 2 cites the limitation "axis and a plurality of fluid inlet or outlet ports,”.  Claim 1 Ln 14 already stated a ‘plurality of fluid inlet or outlet ports’.  When taken in light of the specification providing multiple ‘sets’ of ports, it is unclear if this plurality is the same as or different from the ports previously stated in claim 1 Ln 14.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --axis and [[a]] another plurality of fluid inlet or outlet ports,--.
Claim 10 is rejected for its dependence upon claim 9.
Claim 11 Ln 2 cites the limitation "to a respective supply inlet port in”.  It is unclear if this limitation is in relation to or in addition to the ports stated in claim 1 Ln 14 and/or claim 9 Ln 2.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --to a respective supply inlet port of the another plurality of fluid inlet or outlet ports in--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 is listed as being dependent upon claim 5, which is cancelled.  For examination, the claim was interpreted as being dependent upon claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, BURDEN ROBERT W US 3202062 A, hereinafter Burden, discloses (Fig. 1) a hydraulic actuator comprising: 
a first, fixed portion (27);
a second portion (10A) movable relative to the first portion (Col 1 Ln 24-29), and comprising a hydraulic actuating device (10A) for actuating a component (40A); and 
an intermediate member (19A/20A) configured to interconnect the first portion with the second portion and permit movement of the second portion relative to the first portion (Col 1 Ln 59-62), 
wherein the intermediate member is configured to convey hydraulic fluid to the hydraulic actuating device of the second portion through a body (19A/20A) of the intermediate member (Col 1 Ln 62-66),
wherein the second portion (10A) is linked to the first portion (27) via a ball and socket joint (20A & 24A),
wherein the ball (20A) of the ball and socket joint (20A & 24A) is formed by a portion (20A) of the intermediate member (19A/20A), and the socket (24A) is formed by the first portion (27), and
wherein the portion of the intermediate member (19A/20A) forming the ball (20A) is in the shape of a truncated sphere such that a flat surface (as depicted, the right end of the ball has a flat surface formed by 22A) is formed by the truncated section of the sphere (“ball” Col 1 Ln 59).
Burden fails to explicitly state that a plurality of fluid inlet or outlet ports are located in the flat surface of the truncated section (instead, Burden only depicts a single port 22A).
This feature/limitation is not provided by or made obvious in the cited prior art.  Therefore, Claim 1 contains allowable subject matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
	/ABIY TEKA/           Primary Examiner, Art Unit 3745